Citation Nr: 1758700	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was scheduled in May 2017. Prior to the hearing, the Veteran's representative requested that the hearing be cancelled. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

A Statement of the Case (SOC), issued by the RO in December 2013, continued to deny service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a current diagnosis of PTSD from VA providers based on his reported stressor involving retrieving deceased bodies while serving as a member of the U.S. Coast Guard.  His claim has been denied because his stressor has not been verified. 

The Veteran asserts, and personnel records confirm, that he served in Valdez, Alaska from May 1977 to September 1978. During this time, personnel records indicate that the Veteran's primary duty assignment was in the Vessel Traffic Center. However, the Veteran asserts that he was assigned to the U.S. Coast Guard Cutter Bitt (the Cutter Bitt) as a designated extra hand and swimmer on an as-needed basis for search and rescue missions. 

The Veteran alleges that on two occasions while serving as a backup swimmer he came into physical contact with deceased bodies on rescue missions. The Veteran asserts these incidents took place from October 1977 to December 1977.  He asserts these incidents have caused his PTSD.

Coast Guard historical records associated with the file indicate that the Cutter Bitt was not located in Valdez, Alaska until 1978. However, the Veteran has submitted other evidence suggesting the Cutter Bitt may have arrived in Valdez, Alaska in 1977.

In his July 2011 Notice of Disagreement, the Veteran requested that VA retrieve rescue and recovery records performed by the Cutter Bitt in Valdez, Alaska from October 1977 to December 1977 to verify his stressor.

VA has a duty to assist the Veteran in obtaining records verifying his alleged stressors. 38 C.F.R. § 3.159(c)(2). Here, the record does not indicate the AOJ has attempted to obtain search and rescue records for the Cutter Bitt while it was stationed in Valdez, Alaska. The Board finds that a remand is necessary to obtain rescue and recovery records for the Cutter Bitt while it was located in Valdez, Alaska, specifically from October 1977 to December 1977. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain rescue and recovery records for the Cutter Bitt while it was located in Valdez, Alaska. Specifically, attempts should be made to obtain these records for October 1977 to December 1977.

All attempts to obtain these records should be documented in the Veteran's claims file, and if for any reason these records cannot be obtained, such notification should be sent to the Veteran and his representative and documented in the Veteran's claims file. 

2. Readjudicate the issues on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


